DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a divisional application with a claim of priority to the parent application, U.S. Patent No. 10,937,102, Application No. 15/389,832.
	Claims 1 - 20 are pending and examined as follows.

	CLAIM OBJECTION:  
	Dependent Claims 7 and 18 are objected to because they do not recite a further limitation as compared to the respective independent claims from which they depend.  These claims merely recite, in slightly different terms, a limitation that is already recited in the independent claim.  See MPEP §608.01(n)(III) and 35 USC §112(d).  
	Correction is required.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Subject Matter Categories:
Claims 1 –11 and Claim 20 are rejected as failing to fall into any of the 4 categories of statutory subject matter.  The Claims purport to be directed to an “interface” but fail to recite any computer components whatsoever.  Thus, it is not clear that the “interface” is a computerized component.  Further, the dependent claims fail to rectify this shortcoming.  Therefore, the Claims are in the nature of “software per se” and are not eligible.  See MPEP 2106.03
B.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
C.	Statutory Categories
Claim 12 is a non-transitory CRM claim and therefore falls into the category of “machine/manufacture.”  
D.	The Claim Recites an Abstract Idea
Claim 1 – to the extent it is amended to fall into a statutory category - is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“a predictive variable interface configured to display the reserves relevant data collected from the reserves relevant data sources, wherein the predictive variable interface displays the reserves relevant data over a specified time period;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of displaying, in an interface, the amount of reserves predicted to be needed over certain periods of time.  Such displays may be on paper and are shown to insurance experts many times each day.  
Furthermore, the mere nominal recitation of questionable computerized terms - such as an “interface” – at such a high level of generality does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A user interface for interacting with reserves relevant data collected from reserves relevant data sources and being utilized for making reserves estimates for an insurance carrier
applying a predictive model to the reserves relevant data, 
a predictive model interface configured to display, over the specified time period, a predictive model performance and a predictive model variance for the reserves estimates made 
the estimate based on an application of the predictive model to the reserves relevant data over the specified time period.

		1.	Lack of Computer Components and Interaction Among Same
			No additional computer components are mentioned in these limitations except – as noted above – an “interface.”  This term is not clearly a computer component.  This term is recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The few computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of such concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with this Claim.
		2.	No Technical Solution to a Technical Problem
		Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself or represent an improvement to any technology or technical field.   In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using a model to estimate insurance claims reserves - to one claiming a specific way of achieving that outcome or result.  See MPEP §2106.04(d)(I); 2106.04(d)(1); 2106.05(a)
	3.	The Claim Recites Mere Instructions to Apply the Abstract Idea
		The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.   It is clear that the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.  Furthermore, the claim invokes computers or other machinery merely as a tool to perform an existing process.  In fact, only an “interface” is invoked as a recited tool and it is not even clear that such recitation is that of a computerized component.
As noted above, the only possible computer component is recited at a high level of generality.  This means that the abstract idea can be applied to an extremely general field of devices and systems.  A claim having broad applicability across many fields of endeavor does not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the abstract idea exception or claims every mode of accomplishing that idea, amounts to a claim that is merely adding the words "apply it" to the abstract idea.  See MPEP §2106.05(f)
Accordingly, the additional elements or limitations listed above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
F.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of leading indicators.  
Claim 3 merely recites the abstract concept of a period of time.
Claim 4 merely recites the abstract concept of member data points.
Claim 5 merely recites the abstract concept of member data points associated with a date.
Claim 6 merely recites the abstract concept of a period of time.  
Claim 7 merely recites the abstract concept of displaying a reserves estimate.
Claim 8 merely recites the abstract concept of pre-certification data.
Claim 9 merely recites the abstract concept of prescription data.
Claim 10 merely recites the abstract concept of other types of data.
Claim 11 merely recites the abstract concept of types of models.
Claims 12 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  




Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Patent Publication No. 2009/0048877 to Binns et al. (hereinafter “Binns”) in view of U.S. Patent Publication No. 2006/0136273 to Zizzamia et al. (hereinafter “Zizzamia”) 

Binns is in the exact same field of endeavor as the claimed invention – using a model to estimate or predict reserves.  The title of Binns reads as follows:   Insurance claim forecasting system 
   The Abstract is as follows:
“A computer-implemented process of developing a person-level cost model for forecasting future costs attributable to claims from members of a book of business, where person-level data are available for a substantial portion of the members of the book of business for an actual underwriting period, and the forecast of interest is for a policy period is disclosed. The process uses development universe data comprising person-level enrollment data, historical base period health care claims data and historical next period claim amount data for a statistically meaningful number of individuals. The process also provides at least one claim-based risk factor for each historical base period claim based on the claim code associated with the health care claim and provides at least one enrollment-based risk factor based on the enrollment data. The process also develops a cost forecasting model by capturing the predictive ability of the main effects and interactions of claim based risk factors and enrollment-based risk factors, with the development universe data through the application of an interaction capturing technique to the development universe data.”  (emphasis added) 
Moreover, Binns teaches the use of this forecasting to set reserves levels:
“[0060] Yet another aspect of the invention is a computer implemented process comprising the step of: setting insurance reserves based on group-level forecast for the actual policy period, wherein the policy period is a reserving period for claims that have not occurred or that have occurred but not been reported.”  (emphasis added) 

3. Required Reserves
All
All
Reserve Period IBNR
Predictor Variable Precedes
Prospective

Table 1


Thus, Binns’s teachings are almost identical to those of the claimed invention.  

 Therefore, with regard to Claim 21, Binns teaches:

1. A user interface for interacting with reserves relevant data collected from reserves relevant data sources and being utilized for making reserves estimates for an insurance carrier by applying a predictive model to the reserves relevant data, the user interface comprising: 
Binns teaches the use of data collection and the application of a model for pricing or costing prediction.  Such collection and application of algorithmic models would clearly involve a computerized display as illustrated in Fig. 2:

    PNG
    media_image1.png
    742
    601
    media_image1.png
    Greyscale

This data is clearly relevant to reserves and relates to health care claims and historical data.  See Abstract reproduced above.  See also “Background of the Invention.”  See [0009] with respect to various models.  


a predictive variable interface configured to display the reserves relevant data collected from the reserves relevant data sources, wherein the predictive variable interface displays the reserves relevant data over a specified time period; and 
See Fig. 2 above and especially box 202.

a predictive model interface configured to display, over the specified time period, a predictive model performance and a predictive model variance for the reserves estimates made based on an application of the predictive model to the reserves relevant data over the specified time period.
(See at least the following teachings from Binns relating to reserves:
“[0387] Estimating costs that need to be considered for reserves for first dollar health insurance and for stop loss coverage are alternative uses for the cost forecasting process. Rather than predicting payments that will occur over the entire policy period, reserving requires predicting costs that will occur in the upcoming financial reporting period (e.g., fiscal year or quarter). The same cost forecasting process using data collection and validation, risk factors, data mining and statistical techniques at the person and group-levels, testing and reporting can be applied to produce cost estimates to be used in setting reserves. The dependent variable needs to be changed so that the reserving model is calibrated to the appropriate time period.
[0388] The model for reserving forecast's costs that have been incurred but not reported (IBNR) and this may include some costs of claims that have not occurred yet but are in the financial reporting period. Typically, the reserving period will run through the end of the current fiscal quarter or year. Inflation needs to be accounted for but the time period is far shorter than for the renewal cost forecast product, but the same techniques apply over the shortened time period.
[0389] A development period model is calibrated using the risk factors from the claims and enrollment data in a base period to forecast total incurred claims for the financial reporting period. The underwriting period for reserving can be the previous 12 months of claims (if available) preceding the reserving date or some other time period such as this policy period to the reserving date. The base period for the developmental model must have approximately the same number of days as the underwriting period so the forecast will not be biased. The policy period for IBNR claims begins at the first date of the financial reporting period and ends at the last day of the reporting period. The next period for the model development cost for IBNR or claims that have not occurred yet must be of the same length as the actual reserving period during the policy period for correct model calibration. This is a standard person-level model for MAP4HIP with a shorter next period (e.g., quarter) possibly. The total forecast claims are summed to provide a total claim amount forecast. This is used as an independent variable and is supplemented by additional independent variables that include the reported claims, historical completion rates by time into the reserving period, claims backlogs and seasonality. The total of the IBNR claims from the reserving period is the dependent variable. Note that this model is at the book of business level. A quarter will yield only one data point for the book of business. If there are too few quarters for developing a stable model, an alternative approach is recommended.
[0390] The alternative approach defines reserves as the difference between the total claim forecast for the reserving period and the incurred and reported claims during that period. In other words, the sum of the incurred and reported claims is subtracted from the total forecast claims and this equals the reserve forecast.”  (emphasis added) 

 Therefore, Binns appears to teach the basic limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Zizzamia is cited for its teachings of displaying reserves relevant data.
Zizzamia is in the same field at the claimed invention and Binns – estimating reserves.  The title is as follows:  Method and system for estimating insurance loss reserves and confidence intervals using insurance policy and claim level detail predictive modeling
The Abstract of Zizzamia reads as follows:
“A computerized system and method for estimating insurance loss reserves and confidence intervals using insurance policy and claim level detail predictive modeling. Predictive models are applied to historical loss, premium and other insurer data, as well as external data, at the level of policy detail to predict ultimate losses and allocated loss adjustment expenses for a group of policies. From the aggregate of such ultimate losses, paid losses to date are subtracted to derive an estimate of loss reserves. Dynamic changes in a group of policies can be detected enabling evaluation of their impact on loss reserves. In addition, confidence intervals around the estimates can be estimated by sampling the policy-by-policy estimates of ultimate losses.” (emphasis added) 

Furthermore, Zizzamia teaches and illustrates an interface for displaying reserves relevant data, in the form of Fig. 3:

    PNG
    media_image2.png
    561
    796
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the use of models to predict reserves, as taught in Binns, to add the interface and display teachings of Zizzamia.  The motivation to do so comes from Binns.  As quoted above, Binns teaches a computerized method for collecting and using data to predict reserves.  It would greatly enhance the efficiency and effectiveness of the reserves prediction modeling of Binns to use the interface and display teachings of Zizzamia. 

With regard to Claim 2, Binns teaches wherein the reserves relevant data comprises a plurality of data types and the user interface further comprises a leading indicators interface configured to display each of the plurality of data types against reserves data over the specified time period.  (See at least Table 1 as follows:

    PNG
    media_image3.png
    360
    644
    media_image3.png
    Greyscale


With regard to Claim 3, Binns teaches wherein the plurality of data types comprises claim data over the specified time period.  (See at least Abstract and [0387] relating to the time period in question.)

With regard to Claim 4, Binns teaches wherein the plurality of data types comprises member data over the specified time period, wherein the member data comprises date information for each of a plurality of member data points of the member data.  (See at least Abstract and [0056] – [0059].)

With regard to Claim 5, Binns teaches wherein a format of the member data is converted by the user interface to member-by-date data, wherein the member-by-date data contains the plurality of member data points associated with the date information.  (See at least [0056] – [0059].)

With regard to Claim 6, Binns teaches wherein the plurality of data types comprises eligibility data over the specified time period.  (See at least [0270].)

With regard to Claim 7, Binns teaches wherein the predictive model interface is further configured to display the reserves estimates made based on the reserves relevant data over the specified time period.  (See at least the references cited above for Claim 1)

With regard to Claim 8, Binns teaches wherein the plurality of data types comprises pre-certification data over the specified time period.  (See at least Table 1, Item 3, “Required Reserves.”   IBNR data is considered to constitute the recited “pre-certified data.”)

With regard to Claim 9, Binns teaches wherein the plurality of data types comprises prescription data over the specified time period.  (See at least [0244].)
With regard to Claim 10, Binns teaches wherein the plurality of data types comprises one or more of weather data, insurance carrier navigator data, and insurance carrier call log data.  (See at least [0186] under the heading EXAMPLE DATA REQUEST, wherein a person of ordinary skill in the art would readily understand that these data types could include the identity of the carrier and calls for treatment, etc.)

With regard to Claim 11, Binns teaches wherein the predictive model is one or more of: a linear regression, a non-linear regression, a support vector machine, a neural network, a decision tree, a random forest, or a time series analysis.  (See at least [0035] – [0036].)

With regard to Claim 12, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 13, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 14, the claimed invention is essentially identical to that claimed with respect to Claim 3 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 15, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, the claimed invention is essentially identical to that claimed with respect to Claim 6 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 18, the claimed invention is essentially identical to that claimed with respect to Claim 7 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 19, the claimed invention is essentially identical to that claimed with respect to Claim 8 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 20, the claimed invention is essentially identical to that claimed with respect to Claims 1 and 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.
Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using a model to predict or estimate funds for insurance claim reserves).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2007/0112604 to Cabellero.  This reference is relevant to the features of estimating reserves.
	U.S. Patent Publication No. 2006/0116914 to Stemple.  This reference is relevant to the features of using models to predict reserves.
	U.S. Patent Publication No. 2005/0222922 to Lynch.  This reference is relevant to the features of estimating insurance reserves.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 16, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691